Title: To Benjamin Franklin from William Hodgson, 28 January 1780
From: Hodgson, William
To: Franklin, Benjamin


Dear Sir
London 28 Jany 1780
I did myself the pleasure to write you on the 23d of Novem under Cover to mons Grande, which I fear much did not come to your hands, otherwise I presume you wou’d have done me the favor of a Reply— I have subjoined a Copy of that Letter, & nothing att all having been done nor a Syllable passed betwixt Mr Hartley & the board of Sick & Hurt from that Time to this I am induced to trouble you again on the Subject & beg you woud favor me with an Answer— The Weather is now very severe & your Countrymen here from that alone are suffering exceedingly, as our Subscription is exhausted can only reserve a little for Fire— They grow quite disheartened by their long Confinement & by the delusive hopes that have been so often held out to them of an Exchange— I have been this day again with the board of Sick & Hurt in order to inform myself fully upon what Circumstances the Cartel was delayed, they protest to me, that they are as desirous of an Exchange as I can be & seemed to wonder the Affair Slept in the Manner it did— There are now about 400 Americans here which they declare themselves ready to send of immediately upon your Assurance that you have in France a Number equal thereto & that you will upon Arrival of the Vessell cause an equal Number to be returned & they wish you to Name a person at Morlaix to whom the Ship is to be consigned to take Cognizance of the Prisoners delivered &c in the Same manner as was practised by the other Cartels which went to Nantze. Mr Hartley is out of Town & the Affair in my Mind from Principles of Humanity only, requiring dispatch I am induced to write you once more in hope by your Answer of being able to bring the Matter to a point, if you have an equal Number of Prisoners in France the board of Sick wish for another passport for a Vessell to take prisoners as they cannot all go in one nor even two Vessells—
I am informed that the Crews of the Ships taken by P. Jones are exchanged as being taken by the French, under an Agreement betwixt the English & French Ambassaders at the Hague, so they are now out of the Question. Having in this Correspondence no other View but that of Relieving the Distresses of the Prisoners on both sides I apprehend no consequences from the Correspondence & therefore subscribe myself Dr Sr Your most obed Hbl Sev
William Hodgson
 Addressed: Dr. Franklin / à Passy / pres de / Paris
Notation: William Hodgton London 28 Janvier 1780.
